Form 10-QSB U.S. Securities and Exchange Commission Washington, D.C. 20549 Form 10-QSB/A [X] QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2001 OR [ ] TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE EXCHANGE ACT For the transition period from to Commission File Number 0-11740 MESA LABORATORIES, INC. (Exact Name of Small Business Issuer as Specified in its Charter) COLORADO 84-0872291 (State or other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 12, LAKEWOOD, COLORADO (Address of Principal Executive Offices) (Zip Code) Issuer's telephone number, including area code: (303) 987-8000 Check whether the Issuer (1) filed all reports required to be filed by Section 13 or 15 (d) of the Exchange Act, during the past 12 months and (2) has been subject to the filing requirements for the past 90 days. Yes X No . State the number of shares outstanding of each of the Issuer's classes of common stock, as of the latest practicable date: There were shares of the Issuer's common stock, no par value, outstanding as of December 31, 2001 . ITEM 1. FINANCIAL STATEMENTS FORM 10-QSB MESA LABORATORIES, INC. BALANCE SHEETS (UNAUDITED) December 31, March 31, 2001 2001 ASSETS CURRENT ASSETS Cash and Cash Equivalents $ 3,138,153 $ 2,316,769 Accounts Receivable, Net 2,310,130 3,286,337 Inventories 2,315,510 2,402,847 Prepaid Expenses 344,023 133,408 TOTAL CURRENT ASSETS 8,107,816 8,139,361 PROPERTY, PLANT & EQUIPMENT, NET . 1,397,757 1,471,662 OTHER ASSETS Long-term Receivable 385,000 Intangible Assets, Net 4,207,942 4,207,942 TOTAL ASSETS $14,098,515 $13,818,965 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts Payable $ 50,941 $ 353,519 Accrued Salaries & Payroll Taxes 340,724 267,964 Other Accrued Expenses 95,610 108,771 Taxes Payable 32,236 130,461 TOTAL CURRENT LIABILITIES 519,511 860,715 LONG TERM LIABILITIES Deferred Income Taxes Payable 25,292 25,292 STOCKHOLDERS' EQUITY Preferred Stock, No Par Value Common Stock, No Par Value; authorized 8,000,000 shares; issued and outstanding, 3,346,968 shares (12/31/01) and 3,542,160 shares (3/31/01) 1,811,842 2,165,549 Retained Earnings 11,741,870 10,767,409 TOTAL STOCKHOLDERS' EQUITY 13,553,712 12,932,958 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $14,098,515 $13,818,965 MESA LABORATORIES, INC. STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Three Months Ended Ended December 31, December 31, 2001 2000 Sales $ 2,222,370 $ 2,010,386 Cost of Goods Sold 921,413 721,515
